Title: To James Madison from Richard Rush, 25 June 1821
From: Rush, Richard
To: Madison, James


                
                    Dear Sir
                    London June 25. 1821.
                
                Your favor of the 21st of April reached me a few days ago, and I have great pleasure in sending you herewith, a copy of Hones new testament, which I hope will be in time for the return of the packet. I have no account of the price, it having been just left at my house without a bill. It is but a trifle, and can be thought of at a future day. There is no other account between us. I have also to acknowledge on behalf of Mrs Rush, a letter received with yours, which Mrs Madison has been so kind as to write her.
                The views which you have taken the trouble to throw together on Godwin’s work, are many of them very striking, and will be valuable to me. Though impressed favorably with parts of his theory, I saw the extravagance of his errors of fact respecting our country, as also his errors of reasoning. Both became more perceptible as the subject was more looked into, and I accordingly sought an opportunity of conversing with Mr Malthus, with a view to suggest to him a few such remarks as obviously occurred in opposition to Mr Godwins statements. I do not as yet know

positively that Malthus contemplates a reply; but must take it for granted that he does, after so very fierce an attack. I am in the habit of meeting with him in some of my intercourse here, and shall not fail to seek a further conversation with him, armed as I now am with the fresh matter of your acceptable communication. In case he intends an answer, I shall intimate to him the expediency of waiting for the complete returns of our census now going on. I remain dear Sir, for the present, with my constant attachment and respect
                
                    Richard Rush
                
            